Citation Nr: 1642467	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1950, September 1950 to July 1957, and from October 1957 to February 1969.  He was a recipient of the Purple Heart and the Combat Infantryman Badge.  He served in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran died in February 1991.  The Appellant has been found to be the Veteran's surviving spouse.  See April 2016 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Nashville, Tennessee, U.S. Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013 and September 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record, in addition to the Virtual VA paperless claims file.

The issue of entitlement to service connection for the cause of the Veteran's death, to include as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 1993 Board decision (from appealed February 1991 and March 1991 rating decisions), the Board denied the Appellant's claim for service connection for the cause of the Veteran's death; although notified of the denial in September 1993, the Appellant did not initiate an appeal of the decision. 

2.  In a February 1999 rating decision, the RO denied the Appellant's claim for service connection for the cause of the Veteran's death; although notified of the denial in February 1999, the Appellant did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the February 1999 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1993 Board decision (from appealed February 1991 and March 1991 rating decisions) in which the Board denied the Appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156, 20.1100(a), 20.1104 (2015).

2.  The February 1999 rating decision in which the RO denied the Appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

3.  As pertinent evidence received since the February 1999 denial is new and material, the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's favorable disposition of the request to reopen the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II. Analysis

Under the legal authority in effect at the time of the prior denial and currently, to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) (2015) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2015) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010).

The Appellant's original claim for the cause of the Veteran's death was denied in February 1991 and March 1991 rating decisions, which were appealed to the Board.  The Board denied the claim in a September 1993 decision.  The Board denied the claim because of the absence of evidence of a relationship between the Veteran's death and his active military service, to include disabilities for which the Veteran was service-connected at the time of his death.  The decision did not address the Veteran's in-service herbicide exposure.  Although notified of the denial in September 1993, the Appellant did not initiate an appeal of the decision.  

In a February 1999 rating decision, the RO denied the Appellant's claim for service connection for the cause of the Veteran's death.  The RO denied the claim because the Veteran's death was not related to a service-connected disease or injury and because the evidence did not show that his death was caused by a disease or injury incurred in or aggravated by military service.

Although the Appellant was notified of the February 1999 denial and of her appellate rights, she did not initiate an appeal.  No additional pertinent evidence was received within one-year following notification of the February 1999 denial, and no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's February 1999 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Appellant filed her request to reopen in March 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the VA Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since February 1999 includes lay statements from the Appellant and her representative. 

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the February 1999 denial of the claim, and is not duplicative or cumulative of evidence previously of record.  

Moreover, this evidence is "material" in that the Appellant and her representative assert that the Veteran's colon cancer (from which he died from) was due to his in-service herbicide exposure.  In this regard, the Board notes that, the Veteran's DD Form 214 indicates that he had served with the U.S. Army in Vietnam during the Vietnam War.  His noted awards include the Combat Infantryman Badge and Purple Heart award.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange, during his active military service.  38 C.F.R. § 3.309(e).  

The Board notes that the Appellant's claim was previously denied because there was no link between the Veteran's death and his active military service.  The theory of the Veteran's death being linked to his in-service herbicide exposure was not addressed.  The record contains a June 1991 private medical opinion that was based upon a review the Veteran's claims file.  The private physician stated that, "I do not know, however, the relationship between agent orange and colon cancer, although, I have no doubt that it is carcinogenic.  I am sure the government has records of veterans who were exposed to agent orange and the types of cancers they developed although those records are not available and I am not sure how they can be acquired.  If there is a definite relationship between agent orange and colorectal cancer, then I feel [the Veteran] should certainly have been service connected for his illness."  The new evidence, when considered in light of the evidence previously of record, suggests that the Veteran's death may be associated with in-service herbicide exposure.   A VA medical opinion regarding the etiology of the Veteran's colon cancer, to include possible association to his in-service herbicide exposure, has not been obtained.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the VA Secretary's duty to provide a medical examination or opinion.  Shade, 24 Vet. App. at 118-19.  Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that the Appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, in Hupp v. Nicholson, 21 Vet. App. 342   (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.
In this case, the Appellant was sent a notification letter in June 2009.  This letter notified the Appellant as to what information and evidence must be submitted by her and what information and evidence would be obtained by VA.  However, the letter did not state the disabilities for which the Veteran was service-connected during his lifetime.  During his lifetime, the Veteran was service-connected for the following disabilities:  high frequency bilateral hearing loss; diverticulum of the duodenum with deformed bulb, and, right ankle fracture.  The Appellant must be informed of that fact.  The Board points out that action by the RO is required to satisfy the notice provisions of the VCAA.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the Appellant claims that service connection for the cause of the Veteran's death is warranted.  She maintains that the Veteran served in Vietnam and that as a result, he was exposed to Agent Orange and developed colon cancer which resulted in his death.  A review of the record reveals that the Veteran died in February 1991 due to colon cancer.  As stated above, the Board finds that as the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  38 C.F.R. § 3.309(e).  However, colon cancer is not one of the presumed diseases associated with in-service herbicide exposure.  38 C.F.R. § 3.307.  Nonetheless, the availability of presumptive service connection for a disorder based on exposure to herbicides does not preclude a veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disorder to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167   (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).  Further, the Veteran's service treatment records (STRs) document that the Veteran was diagnosed with gastritis in May 1958 and noted to have epigastric pain in October 1959.  Post-service, in January 1972, the Veteran was again diagnosed with gastritis.  In August 1990, the Veteran was found to have colon cancer.  The Appellant submitted lay statements from the Veteran's friends and from herself that describe the Veteran's continuous stomach pains since his military discharge.

A medical opinion addressing the etiology of the colon cancer resulting in the Veteran's death has not been obtained.  The June 1991 private medical opinion is not sufficient to grant the claim, as it is speculative.  As such, the current medical evidence - while sufficient to reopen the claim - is inadequate to resolve the claim for service connection for the cause of the Veteran's death, on the merits.  Therefore, the Board finds that a VA medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Hence, the AOJ should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Appellant and her representative a VCAA-compliant letter that explains how to establish entitlement to service connection for the cause of the Veteran's death.  Specifically, the letter must inform the Appellant that the Veteran was service-connected for the following disabilities during his lifetime:  high frequency bilateral hearing loss; diverticulum of the duodenum with deformed bulb, and, right ankle fracture.

2.  Thereafter, forward the Veteran's entire claims file, to include a complete copy of this REMAND, to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between the Veteran's active military service and his death.

Specifically, the physician should address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's colon cancer (from which he died from) began during his active military service or is otherwise related to his active military service, to include in-service herbicide exposure.  

In rendering the requested opinion, the physician should specifically address the lay statements by the Appellant, the Veteran's presumed in-service herbicide exposure from his Vietnam service, his Purple Heart and Combat Infantryman Badge, his diagnosis of gastritis in service in May 1958, his epigastric pain in service in October 1959, and his post-service diagnosis of gastritis in December 1971.

The physician should set forth the complete rationale for the conclusions reached.

3.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC).  Then return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


